Owen, J\
This is an appeal from a judgment of the circuit court for Dane county affirming an order of the Railroad Commission requiring the appellant railroad company to pay a part ($3,000) of the total cost ($9,789.13) of relocating a portion of state trunk highway No. 12 a short distance west of the city of Mauston where the old highway crossed the tracks of the company twice within a distance of 1,800 feet, so as to eliminate such crossings from said state trunk highway No. 12. The crossings were not closed, but were retained for the benefit of those living beyond the tracks to, enable them to gain access to state trunk highway No. 12. The relocation, however, diverted all of the through traffic from said crossings, and the traffic so diverted was a very large percentage of the total traffic.
The reasons urged by appellant against the validity of this order are identical with those considered in Chicago,. M. & St. P. R. Co. v. Railroad Comm., decided herewith (ante, p. 364, 204 N. W. 606), and it is unnecessary to enter into a rediscussion of the question presented. That case is decisive of this, and the judgment of the circuit court must be affirmed.
By the Court. — So ordered,